                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

KEITH L. BLACKWELL,                                      )
                                                         )
                               Plaintiff,                )
                                                         )
                          v.                             )      No. 2:17-cv-00407-JPH-DLP
                                                         )
E. TRUEBLOOD, et al.                                     )
                                                         )
                               Defendants.               )

                 ORDER DISCUSSING PENDING DISCOVERY MOTIONS

                                                    I.

        On August 1, 2019, the plaintiff filed a motion for court order regarding discovery. Dkt. 100.

He opposes several of the defendants’ objections to his requests to admit. He does not attach either his

requests to admit or the defendants’ objections to them. Because he only refers to the objections by

number, the Court cannot make any assessment regarding the appropriateness of the defendants’

objections.

        The defendants responded that the plaintiff failed to confer with them before filing his motion

and that the motion should be denied because the plaintiff did not seek any specific relief. Dkt. 106.

The plaintiff did not reply. Because the plaintiff’s motion does not provide enough information for the

Court to evaluate his motion or defendants’ objections, and because he failed to confer with the

defendants, the plaintiff’s motion, dkt. [100], is denied.

                                                   II.

        The plaintiff has filed numerous duplicative motions seeking the production of documents

related to air flow and ventilation in his cell while he was incarcerated at Terre Haute Federal

Correctional Institution (“Terre Haute”). Dkt. 98, dkt. 112, dkt. 118, dkt. 126. In their responses,

the defendants contend that they have produced the requested documents. Dkt. 104, dkt. 125,

                                                    1
dkt. 130. They also note that the plaintiff failed to confer with them before filing his motions and

that his misunderstanding of the documents produced could have been resolved without Court

intervention if he had conferred with them first. For example, in his motion to compel filed on July

24, 2019, the plaintiff argued that the defendants produced an irrelevant document related to a

kitchen cooking hood, but the defendants responded that the document in fact relates to air

ventilation in inmate cells at Terre Haute. Dkt. 104.

       The plaintiff did not reply to any of the defendants’ responses. Because there appears to be

nothing deficient about the defendants’ responses to the plaintiff’s discovery requests, the

plaintiff’s motions, dkt. [98] dkt. [112], dkt. [118], and dkt. [126], are denied.

       The plaintiff is reminded that he must first attempt to resolve any discovery dispute with

the defendants by writing them a letter that details what the plaintiff believes is deficient about the

defendants’ discovery responses. He may only file a motion to compel if his attempts to resolve

the dispute with the defendants fail. Rule 37(a)(1) provides that a party must include a certification

that “the movant has in good faith conferred or attempted to confer with the person or party failing

to make disclosure or discovery in an effort to obtain it without court action.”

       If the plaintiff continues to believe that the defendants have failed to produce documents

he has requested, he should write them a letter stating what documents he believes they have failed

to disclose. If the issue is not resolved after conferring with the defendants, and the plaintiff

chooses to file a motion to compel, his motion must include the certification discussed above, and

attach both the disputed discovery request and the defendants’ response to it. As stated in this

Court’s scheduling order, “[t]he party filing the motion [to compel] must explain exactly what

information he or she seeks and why the response was inadequate.”

SO ORDERED.



                                                  2
Date: 10/31/2019




Distribution:

KEITH L. BLACKWELL
41030-044
SHERIDAN - FCI
SHERIDAN FEDERAL CORRECTIONAL INSTITUTION
Inmate Mail/Parcels
P.O. BOX 5000
SHERIDAN, OR 97378

Rachana Nagin Fischer
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
rachana.fischer@usdoj.gov




                                     3
